DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/22/2020 and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial movement of one or more system components away from the system isocenter, as recited in Claim 13, must be shown or the feature(s) canceled from the claim(s).  (Paragraph 141 of the specification describes this as being shown in Figure 9A with item 117, but there is no indicated movement or any movement structure/mechanism shown in said Figure 9A.) No new matter should be entered.
The drawings are further objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. (emphasis added). Claim 17 describes the tilting of imaging source(s) “with respect to a central axis of the at least one of the 
The drawings are further objected to because Claim 31 recites that at least one of the imaging source/detector sets are mounted “on the back of the gantry”, as described in the specification with respect to Figures 8 and/or 9C-E. However, the figures do not clearly illustrate what is considered as the “back” of a gantry, i.e., with respect to a patient being inserted into said system. Either end of item 111 could be the end in which a patient is inserted, as seen in Figure 1, so it is unclear what is patentably required to be considered the “back” of the gantry. (See also the items under 35 USC 112 below, with respect to the definitions of the term “gantry” in the specification and, especially, the claims.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Claim Objections
Claims 11, 14, and 42 are objected to because of the following informalities:
In Claim 11, at Lines 1-2, change “wherein the plurality of radiation sources are configured” to --wherein the plurality of radiation sources are further configured-- for the sake of clarity and grammatical accuracy.
In Claim 14, at Lines 2-3, change “configured to oscillate in a limited angle range” to --configured to rotationally oscillate in a limited angle range--, or other appropriate phrase, for the sake of grammatical accuracy and clarity.
In Claim 42, at Lines 5-7, change “causing, according to the adjusted treatment plan, the treatment head to deliver an adjusted treatment beam to the object or pause the delivery of the treatment beam” to --causing, according to the adjusted treatment plan, the treatment head to deliver an adjusted treatment beam to the object, or to pause the delivery of the treatment beam-- for the sake of grammatical accuracy and clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 8-14, 17, 20, 21, 24, 25, 30-32, 38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1, 32, and 38, the term “near” in the phrase “one or more first detectors being positioned at or near an edge of the maximum treatment radiation region” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further with respect to Claims 1, 32, and 38, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 32, and 38 recite the broad recitation “near an edge of the maximum treatment radiation region”, and the claim also recites “at…an edge of the 
Further with respect to Claims 1, 32, and 38, it is unclear which of applicant’s embodiments is being claimed, and what is being referred to as the “gantry”. The term “gantry” in claim 1, 32, and 38 (and throughout the dependent claims) seems to be used by the claims to describe the c-arm that the treatment head is coupled to (as seen in Figures 9A-E), but Figure 1 also points to the rotor (item 111) in Figure 1 as the “gantry” (see, for example, specification Paragraph 79), while the stationary portion of what is commonly thought of, in the art of x-ray imaging, as the “gantry” is indicated as the entire “radiation device” in Figure 1. Further confusing the issue of what is to be considered the “gantry”, is Figure 8, wherein the lighter shaded ring that the treatment head appears to be mounted upon is not indicated by any item number. In the art of x-ray imaging: items 110 and 111, combined, in Figure 1 would be considered a “gantry”, with item number 110 referring to the stationary portion or “gantry housing” and item number 111 referring to the rotary portion or “gantry rotor”; an arm supporting a treatment head, coupled to such a gantry, as seen in Figures 9A-E would be considered a “c-arm” or simply an “arm”; and the ring supporting the imaging sources and detectors in Figure 8 might also be called a “gantry rotor” or “secondary gantry ring/support”. The term is indefinite in the claims because the specification does not clearly redefine the term in a consistent manner, and it is unclear which embodiment is being claimed in Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
With respect to Claim 12, the claim recites that a first imaging source and detector are configured to move “around a rotation axis of the gantry and independently of the gantry in a first range without collision”, wherein the phrase “without collision” renders the claim indefinite insofar as it is unclear which elements are prevented from colliding by the function claimed. Does said configuration prevent collision of the source, the detector, and the gantry, or does it prevent collision of some of said elements with others, or of some of the elements with any system element? It is unclear what function is encompassed by the phrase, such that the function would be required to meet the limitations of the claimed invention.
Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
In Claim 13, any kind of support or mount or attachment that allows the radial movements of the radiation imaging source(s) and/or detector(s) with respect to other system elements. It is also unclear what structural element the imaging 
In Claim 17, any kind of support or mount or attachment that allows the tilting movements of the radiation imaging source(s) with respect to other system elements, which is further unclear because it is not understood what structural element said imaging source(s) are mounted upon (as discussed for Claim 13 above).
With respect to Claim 25, Line 3 recites “the rotation plane”, wherein it is unclear what rotation plane is being referred to: the rotation plane of the treatment head, of the first imaging source/detector, or the remainder of the plurality of the imaging sources/detectors. (For the sake of examination, the examiner assumes that this is meant to read “the rotation plane of the treatment head”, in a same manner as Claim 24.)
With respect to Claim 31, the term “back” in the phrase “on the back of the gantry” is a relative term which renders the claim indefinite. The term “back” is not defined by the claim, (e.g., as in the side of the gantry at which the patient is inserted into and/or removed from, see Drawing objections above and rejections regarding the uncertainty as to which embodiment(s) is/are being claimed by the independent claims), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 11, 20, 21, 24, 30-32, 38, and 42, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Bailey (US 2003/0048868 A1).
With respect to Claim 1, Bailey teaches a radiation treatment system (10; Figures 1 and 2; Abstract and throughout disclosure), comprising:
a gantry (44) configured to rotate around an object (62; Paragraph 41 and Figures 1-2);
a treatment head (40) moving with the gantry, the treatment head being configured to deliver a treatment beam (50) to the object, the treatment beam providing a maximum treatment radiation region (52 at 62; Figures 1-2, and Paragraphs 41 and 45);
a plurality of imaging radiation sources (22A/B) configured to emit imaging beams (30A/B) toward the object (Figures 1-2; Paragraph 39); and
one or more first detectors (24A/B) configured to detect at least a portion of the imaging beams, wherein when the treatment head is delivering the treatment beam to the object, the plurality of imaging radiation sources and the one or more first detectors are positioned outside at least a portion of the maximum treatment radiation region so as not to interfere with the treatment beam, at least one of the plurality of imaging radiation sources and the one or more first detectors being positioned adjacent to an edge of the maximum treatment radiation region (Figure 1; Paragraphs 3, 25, 23-25, and 45).
With respect to Claim 4, Bailey further teaches that, when the treatment head is delivering the treatment beam to the object along a first direction, at least one of the plurality of imaging radiation sources is positioned so that the at least one of the plurality of imaging radiation sources delivers an imaging beam along a second direction, a difference between the first direction and the second direction can be less than 30 degrees (Paragraphs 39-46; Figures 1-2).
With respect to Claim 5, Bailey further teaches that: 
the treatment beam provides a maximum treatment field on an isocenter (16) plane of the treatment beam (Paragraphs 39-41 and Figures 1-2); 
the treatment beam is collimated (at 46) to a target-specific treatment area that is smaller than the maximum treatment field (Paragraphs 41 and 52; Figure 1); and
at least one imaging radiation source is positioned such that a projection of the at least one imaging radiation source onto the isocenter plane is within the maximum treatment field (Paragraphs 41, 43, and 45; Figures 1-2).
With respect to Claim 10, Bailey further teaches that a first angular projection range (via 30A) of the plurality of imaging radiation sources is a portion of a full angular projection range of the radiation treatment system (Paragraphs 39, 41, and 45; Figure 1).
With respect to Claim 11, Bailey further teaches that the plurality of imaging radiation sources are further configured to move to cover a second angular projection range (via 30B and rotation), the first angular projection range and the second angular projection range constituting the full angular projection range of the radiation treatment system (Paragraphs 39, 41, and 45; Figure 1).
With respect to Claim 20, Bailey further teaches a second detector (42) located opposite to the treatment head and configured to detect the treatment beam (Paragraph 41; Figures 1-2).
With respect to Claim 21, Bailey further teaches that the second detector is configured to detect an imaging beam emitted from at least one of the plurality of 
With respect to Claim 24, Bailey further teaches that at least one first imaging radiation source of the plurality of imaging radiation sources is located on a rotation plane of the treatment head (Figures 1-2).
With respect to Claim 30, Bailey further teaches that at least a portion of the detected imaging beams are transformed into three-dimensional (3D) projection data to reconstruct a 3D CT image of the object (Paragraphs 38 and 47).
With respect to Claim 31, Bailey further teaches that at least one of the plurality of imaging radiation sources and the corresponding first detector of the at least one imaging radiation source are mounted on a back, rotary surface of the gantry along a rotation axis of the gantry (Figures 1 and 2).
With respect to Claim 32, Bailey teaches an imaging method implemented on a machine having one or more processors and one or more storage devices, the method comprising:
causing a treatment head of a radiation treatment system to deliver, according to a treatment plan, a treatment beam to an object, the treatment beam providing a maximum treatment radiation region;
causing a plurality of imaging radiation sources and one or more first detectors of the radiation treatment system to be positioned outside the maximum treatment radiation region so as not to interfere with the treatment beam, at least one of the plurality of imaging radiation sources 
causing the plurality of imaging radiation sources to deliver first imaging beams to the object while the treatment head is delivering the treatment beam to the object; 
acquiring a first data set generated by the one or more first detectors by detecting at least a portion of the first imaging beams; and, 
generating an image of the object based on the first data set. 
With respect to Claim 38, Bailey teaches an imaging system (10; Abstract and throughout disclosure), comprising at least one storage device including a set of instructions, at least one processor in communication with the at least one storage device (via 80, Paragraph 53), and wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: 
causing a treatment head (40) of a radiation treatment system to deliver, according to a treatment plan, a treatment beam (50) to an object (62), the treatment beam providing a maximum treatment radiation region (53 at 62; Paragraphs 41 and 45; and Figures 1-2); 
causing a plurality of imaging radiation sources (22A/B) and one or more first detectors (24A/B) of the radiation treatment system (see Paragraph 39) to be positioned outside the maximum treatment radiation region so as not to interfere with the treatment beam, at least one of the plurality of imaging radiation sources and the one or more first detectors being 
causing the plurality of imaging radiation sources to deliver first imaging beams to the object while the treatment head is delivering the treatment beam to the object (Paragraphs 39-41); 
acquiring a first data set generated by the one or more first detectors by detecting at least a portion of the first imaging beams (Paragraphs 48-49); and 
generating an image of the object based on the first data set (Paragraphs 33 and 50).
With respect to Claim 42, Bailey further teaches that the at least one processor is configured to cause the system to perform further operations including:
adjusting the treatment plan based on the image (Paragraph 51); and
causing, according to the adjusted treatment plan, the treatment head to deliver, according to the adjusted treatment plan, an adjusted treatment beam to the object or pause the delivery of the treatment beam (Paragraphs 51-54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, 14, 17, and 25, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, as applied above, in view of U.S. Patent to Naylor (US 2018/0192978 A1).
With respect to Claim 8, Bailey teaches most of the elements of the claimed invention, including the elements of parent Claim 1 above, but fails to teach or fairly suggest that at least one of the plurality of imaging radiation sources or the one or more first detectors is configured to move independently of the gantry.
Naylor teaches a system for radiation therapy with an imaging subsystem (Figure 1; Abstract, and Paragraphs 31-35) , said imaging subsystem having a plurality of sources and associated detectors, wherein one set of imaging sources and detectors (1245/1250), mounted to a ring gantry (1240), provide a tomographic volume image of the treated object (Paragraph 35), and a second set of imaging sources (1203A/B) and detectors (1204A/B), not mounted to said ring gantry, provide an additional stereoscopic volume image of the treated object (Paragraphs 33-34 and Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ two, independently moving, complementary imaging subsystems in a radiation therapy system, as suggested by Naylor, in the apparatus of 
With respect to Claim 9, Naylor further teaches that the at least one of the plurality of imaging radiation sources or the one or more first detectors is mounted on a ring (1240; see Paragraph 35).
With respect to Claim 12, Naylor further teaches that a first imaging radiation source (1245) of the plurality of imaging radiation sources is configured to move, along with the corresponding first detector (1250), around a rotation axis of a separate gantry (1240) from the other imaging source/detectors and independently of the other imaging sources/detectors in a first range without resulting in a collision with the other imaging sources/detectors and the treatment source (Paragraph 35).
With respect to Claim 14, Naylor further teaches that at least one of the plurality of imaging radiation sources (1203A/B, or 702A/B [which embodiment also meets the limitations]) is configured to oscillate in a limited angle range less than 360 degrees (Figures 1a/b).
With respect to Claim 17, Naylor further teaches that at least one of the plurality of imaging radiation sources is configured to tilt with respect to a central axis of the at least one of the plurality of imaging radiation sources (Paragraph 33 [Lines 5-10], and Paragraph 40).
With respect to Claim 25, Naylor further teaches that at least one second imaging radiation source of the plurality of imaging radiation sources is located on a plane different from the rotation plane (Paragraph 35; and Figures 1a/b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Sayeh (US 2006/0074304 A1); Carrano, et al. (US 2007/0003007 A1); Fu, et al. (US 2007/0003123 A1); Hara, et al. (US 2007/0016014 A1); and Bodduluri (US 2008/0002809 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/05/2022